DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit that acquires…” and “an association unit that associates…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1
Claim limitation “an acquisition unit that acquires…” and “an association unit that associates…”, each invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Black boxes such as black boxes 110 and 120 as shown in Figs. 1 and 6 are not adequate disclosure of the corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claims 2-13:
	Claims 2-13 depend on claim 1 and inherit at least the same deficiencies as discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Koyama; Takaaki, US 20140285524 A1].

Regarding claim 1:
	Koyama discloses:
1. An information processing device (10) [Koyama: Fig.5: image processing device 1A] comprising: 
an acquisition unit (110) [Koyama: Fig.5: detection section 131A] that acquires first information [Koyama: ¶ 0075: “The detection section 131A detects the direction of the light emitting pen 3”: “direction of the light emitting pen 3”; ¶ 0075: “Specifically, the detection section 131 detects the position included in the image information”: “position”], generated by processing a detection result which is output from a first sensor (410) [Koyama: Fig.5: receiving section 12: imaging section 121; ¶ 0075: “The detection section 131A detects the direction of the light emitting pen 3 based on the image information input from the imaging section 121”; ¶ 0045: “The imaging section 121 images the infrared ray, which has been emitted by the light emitting pen 3, on an imaging element. Specifically, the imaging section 121 is provided with the imaging element (not shown) such as a charge coupled device (CCD) sensor or a complementary metal oxide semiconductor (CMOS) sensor, and an imaging lens (not shown)”] provided outside an electronic writing instrument (300) [Koyama: Fig.1: light emitting pen 3; Examiner: As apparent from Figs. 1 in view of Fig.5, the receiving section 12/imaging section are part of the projector 2 and thus outside of the light emitting pen 3.], which includes a trajectory traced [Koyama: ¶ 0038: “and draw an object O1”: “draw”] by the electronic writing instrument (300) [Koyama: Fig.1: light emitting pen 3] in writing of an object [Koyama: Fiog.1: object 01] on a display image [Koyama: Fig.1: image G1; ¶ 0038: “The user is allowed to point a part of the image G1 (hereinafter referred to as a projection image) projected, and draw an object O1 such as a figure or a character on the image G1 using the light emitting pen 3.”] and second information, generated [Koyama: ¶ 0077: “The tilt detection section 1311 derives the direction (the pointing direction) of the light emitting pen 3 based on the tilt information input from the receiving section 12”] by processing a detection result [Koyama: ¶ 0076: “and then transmits the tilt information representing the tilt of the light emitting pen 3 thus detected to the projector 2A. It should be noted that as the method of the light emitting pen 3 for transmitting the tilt information”; ¶ 0077: “The tilt detection section 1311 derives the direction (the pointing direction) of the light emitting pen 3 based on the tilt information input from the receiving section 12”] which is output from a second sensor (320) [Koyama: ¶ 0076: “The light emitting pen 3 is provided with a sensor (e.g., a gyro sensor) for detecting the tilt”: “a sensor (e.g., a gyro sensor)”] provided in the electronic writing instrument (300) [Koyama: ¶ 0076: “The light emitting pen 3 is provided with a sensor (e.g., a gyro sensor) for detecting the tilt”] to detect a movement of the electronic writing instrument (300) [Koyama: ¶ 0077: “The tilt detection section 1311 derives the direction (the pointing direction) of the light emitting pen 3 based on the tilt information input from the receiving section 12”], which includes a trajectory traced [Koyama: ¶ 0038: “and draw an object O1”: “draw”]  by the electronic writing instrument (300) [Koyama: ¶ 0038: “and draw an object O1”: “draw”] in writing of the object [Koyama: Fiog.1: object 01]  on the display image [Koyama: Fig.1: image G1; ¶ 0038: “The user is allowed to point a part of the image G1 (hereinafter referred to as a projection image) projected, and draw an object O1 such as a figure or a character on the image G1 using the light emitting pen 3.”];
	 and an association unit (120) [Koyama ¶ 0078: “rotation section 134A] that associates the object with the electronic writing instrument (300) using the first information [Koyama: ¶ 0078: “based on the position information of the reference light point detected by the detection section 131A”] and the second information [Koyama: ¶ 0078: “The rotation section 134A generates the instruction signal for rotating a partial area (e.g., a window and a figure) in the projection image indicated by the reference light point based on the position information of the reference light point detected by the detection section 131A and the pointing direction of the light emitting pen 3 detected by the tilt detection section 1311.”: “and the pointing direction of the light emitting pen 3 detected by the tilt detection section 1311”].

Regarding claim 3:
	Koyami discloses:
3. The information processing device (10) according to claim 1, 
	wherein the first sensor (410) [Koyama: Fig.5: receiving section 12: imaging section 121] detects light generated from a light-emitting portion provided in the electronic writing instrument (300) [Koyama: ¶ 0038: “On this occasion, the light emitting pen 3 makes a light emitting element provided to the tip of the light emitting pen 3 emit light to thereby irradiate the projector 2 with an infrared ray, and the projector 2 detects the light emitted by the light emitting pen 3 to recognize the position of the light emitting pen 3”; ¶ 0045: “The imaging section 121 images the infrared ray, which has been emitted by the light emitting pen 3, on an imaging element”].

Regarding claim 10:
	Koyama discloses:
10. The information processing device (10) according to claim 1, 
	wherein the light emitted from the light-emitting portion is detected from an image including the display image [Koyama: Fig.1: image G1] on which the object [Koyama: Fiog.1: object 01] is written [Koyama: ¶ 0038: “The projector 2 projects an image G1 on a projection surface SC. The user is allowed to point a part of the image G1 (hereinafter referred to as a projection image) projected, and draw an object O1 such as a figure or a character on the image G1 using the light emitting pen 3. On this occasion, the light emitting pen 3 makes a light emitting element provided to the tip of the light emitting pen 3 emit light to thereby irradiate the projector 2 with an infrared ray, and the projector 2 detects the light emitted by the light emitting pen 3 to recognize the position of the light emitting pen 3”]. 

Regarding claim 11:
	Koyama discloses:
11. The information processing device (10) according to claim 1, 
	wherein the display image is an image [Koyama: Fig.1: image G1] projected on a projection surface [Koyama: Fig.1: projection surface SC] by a projector [Koyama: Fig.1: projector 2; ¶ 0038: “The projector 2 projects an image G1 on a projection surface SC.”] or an image displayed on a display surface by a display.
Regarding claim 12:
	Koyama discloses:
12. The information processing device (10) according to claim 1, 
	wherein the object [Koyama: Fig.1: object O1] is displayed superimposed on the display image [Koyama: Fig.1: image G1] on the basis of the trajectory traced [Koyama: ¶ 0038: “and draw an object O1”: “draw”] by the electronic writing instrument (300) [Koyama: Fig.1: light emitting pen 3; ¶ 0038: “The user is allowed to point a part of the image G1 (hereinafter referred to as a projection image) projected, and draw an object O1 such as a figure or a character on the image G1 using the light emitting pen 3.”].

Regarding claim 13:
	Koyama discloses:
13. The information processing device (10) according to claim 1, 
	wherein the acquisition unit (110) [Koyama: Fig.5: detection section 131A] acquires the first information through one interface [Koyama: Fig.5: Receiving section 12], and acquires the second information through the other interface [Koyama: Fig.5: tilt detection section 1311] different from the one interface [Tilt: Fig.5; Examiner: The receiving section 12 is different from the tilt detection section 1311 in many ways, for example, in at least its position within the projector.].

Regarding claim 14:
	Koyama discloses:
14. A display method comprising: detecting, when an electronic writing instrument (300) [Koyama: Fig.1: light emitting pen 3] writes an object [Koyma: Fig.1: object O1] on a display screen [Koyama: Fig.1: projection surface SC], a trajectory [Koyama: ¶ 0038: “and draw an object O1”: “draw”] of the electronic writing instrument (300)  [Koyama: Fig.1: light emitting pen 3] using a sensor  [Koyama: ¶ 0076: “The light emitting pen 3 is provided with a sensor (e.g., a gyro sensor) for detecting the tilt”: “a sensor (e.g., a gyro sensor)”] provided in the electronic writing instrument (300) [Koyama: ¶ 0076: “The light emitting pen 3 is provided with a sensor (e.g., a gyro sensor) for detecting the tilt”; ];
	 and displaying the object [Koyma: Fig.1: object O1] associated with the electronic writing instrument (300) [Koyama: Fig.1: light emitting pen 3], using information of the trajectory [Koyama: ¶ 0077: “The tilt detection section 1311 derives the direction (the pointing direction) of the light emitting pen 3 based on the tilt information input from the receiving section 12.”], on the display screen [Koyama: Fig.1: projection surface SC] in a mode according to the electronic writing instrument (300) [Koyama: ¶ 0039: “Thus, the projector 2 generates an image corresponding to the operation of the light emitting pen 3 as an operation image, and then projects a new projection image G1 overlapping the operation image thus generated on the projection surface SC”; ¶ 0078: “The rotation section 134A generates the instruction signal for rotating a partial area (e.g., a window and a figure) in the projection image indicated by the reference light point based on the position information of the reference light point detected by the detection section 131A and the pointing direction of the light emitting pen 3 detected by the tilt detection section 1311.”: “and the pointing direction of the light emitting pen 3 detected by the tilt detection section 1311”].

Regarding claim 15:
	Koyama discloses:
15. An electronic writing instrument (300) [Koyama: Fig.1: light emitting pen 3] comprising: 
a light-emitting device that emits light in writing of an object [Koyama: Fig.1: object O1] on a display image [Koyama: Fig.1: image G1; ¶ 0038: “The projector 2 projects an image G1 on a projection surface SC. The user is allowed to point a part of the image G1 (hereinafter referred to as a projection image) projected, and draw an object O1 such as a figure or a character on the image G1 using the light emitting pen 3. On this occasion, the light emitting pen 3 makes a light emitting element provided to the tip of the light emitting pen 3 emit light to thereby irradiate the projector 2 with an infrared ray, and the projector 2 detects the light emitted by the light emitting pen 3 to recognize the position of the light emitting pen 3”];
	 and a sensor [Koyama: ¶ 0076: “The light emitting pen 3 is provided with a sensor (e.g., a gyro sensor) for detecting the tilt”: “a sensor (e.g., a gyro sensor)”] that detects a movement of the electronic writing instrument (300) in writing of the object on the display image  [Koyama: ¶ 0077: “The tilt detection section 1311 derives the direction (the pointing direction) of the light emitting pen 3 based on the tilt information input from the receiving section 12”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Koyama; Takaaki, US 20140285524 A1] in view of [Tanaka; Kenji et al., US 20180074654 A1].

Regarding claim 4:
	Koyama discloses:
4. The information processing device (10) according to claim 1.
	However, Koyama does not expressly disclose:
wherein the first sensor (410) detects contact or proximity of the electronic writing instrument (300) with or to the display image.
	Tanaka discloses:
wherein the first sensor (410) detects contact or proximity of the electronic writing instrument (300) with or to the display image [Tanaka: ¶ 0036: “The contact detection unit 800 detects contact of the pointing element 780 with the projected screen PS (screen surface SS) based on an analysis result (position coordinates) of the captured image by the position detection unit 600.”; ¶ 0062: “The contact detection unit 800 distinguishes individuals (pen 1 and pen 2) of the self-light emitting pointing element 70 and detects contact thereof based on a result obtained by analyzing the captured images M13, 23, and 43 (FIG. 5) by the position detection unit 600.”].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Tanaka in the invention of Koyama to yield the predictable result of detecting contact of the electronic writing instrument with the display image, and thereby enabling selection of a displayed object via contact.   



Allowable Subject Matter
Claims 2 and 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 2:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the electronic writing instrument (300) is provided with identification information, and the association unit (120) further associates the object with the electronic writing instrument (300) using the identification information", in combination with the other recited claim features.
	
Regarding claim 5:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the acquisition unit (110) further acquires time information including a start time and an end time of writing of the object performed by the electronic writing instrument (300), and the association unit (120) further associates the object with the electronic writing instrument (300) using the time information", in combination with the other recited claim features.

	
Regarding claim 6:
The prior art does not teach or suggest either singularly or in combination the claimed, "wherein the first information includes the trajectory after the electronic writing instrument (300) is pressed against the display image until the electronic writing instrument (300) is moved away from the display image, and the second information includes the trajectory after the electronic writing instrument (300) is pressed against the display image until the electronic writing instrument (300) is moved away from the display image", in combination with the other recited claim features.


Regarding claim 7:
	Claim 7 depends on claim 6 and is found allowable for at least the same reason as discussed above.

Regarding claim 8:
The prior art does not teach or suggest either singularly or in combination the claimed, "further comprising a control unit that, in a case where a plurality of electronic writing instruments (300) are used, displays the object on the display image in a different mode for each of the plurality of electronic writing instruments (300)", in combination with the other recited claim features.

Regarding claim 9:
	Claim 9 depends on claim 8 and is found allowable for at least the same reason as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

[Ono; Yasuhiro et al., US 20170185233 A1] discloses:
“The acquisition unit 50 passes the image data to the control unit 51 each time the acquisition unit 50 acquires the image data from the imaging device 11. In response to receiving the image data from the acquisition unit 50, the control unit 51 detects whether the object is present in the image. In a case in which the object is present in the image, the control unit 51 detects a position of the object. The storage unit 53 stores the position information of the detected position. The control unit 51 identifies the object based on whether the receiver 52 receives, from the object, a notification indicating that the object is brought into contact with the screen, within a period of time from the detection of the object until the end of the standby time. The control unit 51 switches the operating mode in accordance with the identified object to control the light-emitting device 12 to emit light (turn on the light) or to stop the emission of light (turn off the light). In other words, the control unit 51 controls on-and-off of the LED element 25”, as recited in ¶ 0054.

[Kobayashi; Shuhei et al., US 20180217683 A1] discloses:
	“In an image display system including a pen and a projection-type image display device having an interactive function, attributes such as a color and a thickness of a line or a figure to be drawn can be more flexibly switched at a lower cost. According to a typical embodiment, a pen-shaped pointing tool has a light emitting portion which emits non-visible light with a predetermined wavelength. The projection-type image display device has an interactive function unit which, from image data captured by a sensor performing image-capturing based on reflection light of the non-visible light with the predetermined wavelength reflected on the screen, recognizes a position of and a content of a light emitting pattern emitted from the pointing tool onto the screen, and executes process contents which are different from one another, based on the recognized position of and content of the light emitting pattern”, as recited in the abstract.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623